DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss for want of prosecution.
On April 6, 2009, Plaintiff filed a Complaint. Case management conferences were held June 29, 2009, and October 13, 2009. At the October 13, 2009, conference, the parties agreed to submit a written status report to the court no later than October 30, 2009.
On October 16, 2009, Defendant's representative wrote to the court, stating that the request to "measure the exterior of the structure * * * which [] had previously been reserved * * * would have to be approved by the plaintiff. The Plaintiff has not to date responded to his representative for that date to measure the exterior of the structure."
On November 3, 2009, Defendant's representative verbally informed court staff that, as of that date, its request for a date to measure the exterior of the structure had not been set.
On November 6, 2009, the court issued a Journal Entry, stating that "[i]f Plaintiff fails to submit a written statusreport or signed stipulation by December 2, 2009, the
[appeal] will be dismissed for lack of prosecution." (Journal Entry at 2 (emphasis in original).) As of this date, *Page 2 
Plaintiff has not filed a written response. As a result, the court concludes the appeal should be dismissed. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter is dismissed.
Dated this ____ day of December 2009.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to: Fourth Floor,1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Presiding Magistrate Jill A.Tanner on December 8, 2009. The Court filed and entered thisdocument on December 8, 2009.